                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

FRED ROBINSON, et al,                     )
                                          )
       Plaintiffs,                        )
                                          )
                                          )
v.                                        )     No. 3:17-cv-01263
                                          )     JUDGE TRAUGER
                                          )
JEFF LONG, in his official                )
capacity as Commissioner, Tennessee       )
Department of Safety and Homeland         )
Security,                                 )
                                          )
       Defendant.                         )
______________________________________________________________________________

 COMMISSIONER JEFF LONG’S MOTION FOR JUDGMENT ON THE PLEADINGS
______________________________________________________________________________

       Pursuant to Rule 12(c), Fed. R. Civ. P., Defendant Jeff Long,1 in his official capacity,

moves for judgment on the pleadings, and the dismissal of Plaintiff’s Amended Complaint (DE

111) with prejudice. Commissioner Long submits that Plaintiffs, who have challenged the

constitutionality of Tenn. Code Ann. § 55-50-502(a)(1)(H)-(I) on equal protection and due process

grounds, cannot prevail on the merits of their claims in light of the Sixth Circuit’s decision in

Robinson, et al. v. Long, No. 18-6121 (6th Cir. May 20, 2020). Because the Sixth Circuit has

upheld the constitutionality of the challenged statute and the Department’s license-suspension

policies pursuant to the statute, see Robinson, et al. v. Long, No. 18-6121, slip op. at 6 (6th Cir.

May 20, 2020), the case should be dismissed with prejudice.



1
        Subsequent to the appeal of this matter, Jeff Long succeeded David W. Purkey as the
Commissioner of the Department of Safety and Homeland Security. Commissioner Long,
therefore, is substituted pursuant to Rule 25(d), Fed. R. Civ. P.



    Case 3:17-cv-01263 Document 253 Filed 08/10/20 Page 1 of 3 PageID #: 4312
   A Memorandum of Law is submitted contemporaneously with this Motion.


                                           Respectfully submitted,

                                           HERBERT H. SLATERY III
                                           Attorney General and Reporter

                                           /s/ Andrew B. Campbell
                                           ANDREW B. CAMPBELL (14258)
                                           Senior Assistant Attorney General
                                           Public Interest Division
                                           Andrew.Campbell@ag.tn.gov (615) 532-0356

                                           ALEXANDER S. RIEGER (29362)
                                           Assistant Attorney General
                                           Public Interest Division
                                           P.O. Box 20207
                                           Nashville, TN 37202
                                           Alex.Rieger@ag.tn.gov (615) 741-2408




                                       2

Case 3:17-cv-01263 Document 253 Filed 08/10/20 Page 2 of 3 PageID #: 4313
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of August, 2020, a copy of the foregoing document

was served by CM/ECF to:

 Premal Dharia                                    Kristin Ellis Berexa
 Edward P. Krugman                                Farrar & Bates
 Jonas Wang                                       211 Seventh Ave., North, Suite 500
 Civil Rights Corps                               Nashville, TN 37219
 910 17th Street NW, Suite 500                    Counsel for Mt. Juliet, Gaskill, Wilson
 Washington, DC 20006                             County, Moss, Lebanon, Rutherford County,
 Counsel for Plaintiffs                           Linville, and Harrell
 Claudia Wilner
                                                  Edward Evan Cope
 Theresa Lau
                                                  Josh A. McCreary
 National Center for Law and
                                                  Cope, Hudson, Reed & McCreary, PLLC
 Economic Justice
                                                  16 Public Square, North
 275 Seventh Avenue, Suite 1506
                                                  P.O. Box 884
 New York, NY 10001
                                                  Murfreesboro, TN 37133
 Counsel for Plaintiffs
                                                  Counsel for Rutherford County, Harrell
 Josh Spickler
 Just City                                        Michael Ray Jennings
 902 South Cooper Street                          326 N Cumberland Street
 Memphis, TN 38104                                Lebanon, TN 37087
 Counsel for Plaintiffs                           Counsel for Wilson County, Moss
 Matthew G. White
                                                  Louis Gino Marchetti, Jr.
 Baker, Donelson, Bearman, Caldwell &
                                                  Charles S. Michels
 Berkowitz, PC
                                                  Taylor, Pigue, Marchetti & Blair, PLLC
 165 Madison Avenue, Suite 2000
                                                  2908 Poston Avenue
 Memphis, TN 38103
                                                  Nashville, TN 37203
 Counsel for Plaintiffs
                                                  Counsel for Mt. Juliet
 Mark Ennis McGrady
 Farrar & Bates                                   Phillip Andrew Wright, Jr.
 211 Seventh Ave., North, Suite 500               City of Lebanon
 Nashville, TN 37219                              200 Castle Heights Avenue, N
 Counsel for Mt. Juliet, Gaskill, Wilson          Lebanon, TN 37087
 County, and Moss                                 Counsel for Lebanon, Linville




                                           /s/ Andrew B. Campbell
                                           ANDREW B. CAMPBELL


                                              3

  Case 3:17-cv-01263 Document 253 Filed 08/10/20 Page 3 of 3 PageID #: 4314
